F1UED IN COURT OF «"                               IV.

                    Memorandum in Support


      The 6th Amendment guarantees that in all criminal
prosecutions, the accused shall enjoy the right to a speedy trial,
      This right "attaches" at the time of arrest or Indictment
whichever comes first and, continues until the date of trial.
See: U.S.   -V- Garcia 995 F2d 556, 560 5th Circ 1993.
      The court in Knox -V- State 934 S.W.2d 678, 681 , stated
that "8 month ^elay is generally sufficant to trigger Speedy
Trial...claim...

      The court in Barker -V- Wango 407 U.S. 514; 92 S. Ct 2182
set forth a 4 prong analysis to determine a constitutional speedy
trial claim. There is no doubt that the Relator's rights have
been violated and ignored.

                               V.



                          Prayer for Relief


      The Relator, Donald AdkLns,     in pro-se, comes before this
Honorable Court within this Petitioning motion to show why this
court should grant the Relator's Petition for Mandamus without
scrutiny and set forth an "Order" to force the Respondent(s)
to comply and adhere to the mandates set forth by the
Constitution in the Promise of Due Process and a fast and speedy
trial and, dismiss with prejudice all counts held against the
Relator, being so-called: complaint, warrant, indictment -et-cetra,
      It is so prayed!


                                           Respectfully Submitted,



                                            )onald Adkins, Pro-se
                                           Relator

                                           Ramsey I Unit
                                            1100 F.M.   655

                                           Rosharon, Texas    77583


                                    J~,
                                 Certificate   of   Service



        I do hereby certify that a complete copy of the forgoing
"Relator's Show of Cause to grant Mandamus by Leave of Court",
was   sent via U.S.    Mail   to:


       Charles R.     Mitchell
        273rd District Court, Sabine County
        200 San Augustine Street
        Center, Texas     75935


            Mailed this /Y"         day of October, 2015.

                                                    Respectfully Submitted



                                                    )onald Adkins, Pro-se
                                                    #   1792685
                                                    Ramsey I Unit
                                                    1100 F.M.     655

                                                    Rosharon, Texas     77583




                                        ;>'.